EXHIBIT 10.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
SCHAWK, INC.
 
 
______________________________
 
SECOND AMENDMENT
Dated as of January 12, 2010
 
to
 
NOTE PURCHASE AND PRIVATE SHELF AGREEMENT
Dated as of January 28, 2005
 
______________________________
 
 
Re: $10,000,000 4.81% Series C Senior Notes Due January 28, 2010
$20,000,000 4.99% Series D Senior Notes Due January 28, 2011
and
$20,000,000 5.17% Series E Senior Notes Due January 28, 2012
of
Schawk, Inc.
 
DATED AS OF JANUARY 12, 2010
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
SECOND AMENDMENT TO NOTE AGREEMENT
 
THIS SECOND AMENDMENT dated as of January 12, 2010 (the or this “Second
Amendment”) to the Note Purchase and Private Shelf Agreement dated as of January
28, 2005 is between SCHAWK, INC., a Delaware corporation (the “Company”), and
each of the institutions which is a signatory to this Second Amendment
(collectively, the “Noteholders”).
 
RECITALS:
 
A.           The Company and each of the Noteholders have heretofore entered
into the Note Purchase and Private Shelf Agreement dated as of January 28, 2005
(as amended by that certain First Amendment to Note Agreement dated as of June
11, 2009 and as the same may otherwise be amended, modified and supplemented
from time to time, the “Note Agreement”).  The Company has heretofore issued the
$10,000,000 4.81% Series C Senior Notes Due January 28, 2010 dated January 28,
2005, the $20,000,000 4.99% Series D Senior Notes Due January 28, 2011 dated
January 28, 2005, and the $20,000,000 5.17% Series E Senior Notes Due January
28, 2012 dated January 28, 2005 (collectively, the “Notes”) pursuant to the Note
Agreement.
 
B.           The Company and the Noteholders now desire to amend the Note
Agreement in the respects, but only in the respects, hereinafter set forth.
 
C.           Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Agreement unless herein defined or the context
shall otherwise require.
 
D.           All requirements of law have been fully complied with and all other
acts and things necessary to make this Second Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.
 
NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Second Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:
 
SECTION 1.   AMENDMENTS TO NOTE AGREEMENT.
 
Section 1.1. Section 8.8 of the Note Agreement shall be and is hereby amended in
its entirety to read as follows:
 
 “Section 8.8.  Reserved.”
 
Section 1.2. The introductory phrase of Section 9.6 of the Note Agreement shall
be and is hereby amended in its entirety to read as follows:
 
The Company will cause any Subsidiary which is required by the terms of the Bank
Credit Agreement to become, or otherwise becomes, a party to, or otherwise
guarantee, Debt in respect of the Bank Credit Agreement or which becomes a party
to, or otherwise
 

--------------------------------------------------------------------------------


 
guaranties, any other Debt of the Company, to enter into the Subsidiary Guaranty
and deliver to Prudential and each of the holders of the Notes (concurrently
with the incurrence of any such obligation pursuant to the Bank Credit Agreement
or with respect to such other Debt) the following items:
 
Section 1.3. Each occurrence of the parenthetical phrase “(as defined in the
Bank Credit Agreement)” set forth in Section 9.6 of the Note Agreement shall be
and is hereby amended in its entirety to read as follows: “(as defined in the
Bank Credit Agreement as in effect on the Amendment No. 2 Effective Date)”.
 
Section 1.4. Section 10.6 of the Note Agreement shall be and is hereby amended
in its entirety to read as follows:
 
“Section 10.6.  Restricted Payments.  The Company shall not declare or make any
Restricted Payment, except Restricted Payments in an amount not to exceed
$5,000,000 in the aggregate during any fiscal year of the Company and except
Restricted Payments by a Subsidiary to the Company or another Subsidiary;
provided, however, that in no event shall any Restricted Payments (other than
Restricted Payments to the Company) be declared or made if either a Default or
an Event of Default shall have occurred and be continuing at the date of
declaration or payment thereof or would result therefrom.”
 
Section 1.5. Section 10.7 of the Note Agreement shall be and is hereby amended
in its entirety to read as follows:
 
“Section 10.7.  Conduct of Business; Subsidiaries; Acquisitions.  Neither the
Company nor any of its Subsidiaries shall engage in any business other than the
businesses engaged in by the Company on the date hereof and any business or
activities which are substantially similar, related or incidental thereto or
logical extensions thereof.  The Company shall not create, acquire or capitalize
any Subsidiary after the date hereof unless (i) no Event of Default or Default
which is not being cured shall have occurred and be continuing or would result
therefor; (ii) after such creation, acquisition or capitalization, all of the
representations and warranties contained herein shall be true and correct in all
material respects (unless such representation and warranty is made as of a
specific date, in which case, such representation or warranty shall be true in
all material respects as of such date); and (iii) after such creation,
acquisition or capitalization the Company shall be in compliance with the terms
of Sections 9.6 and 9.9 hereof.  The Company shall not make any Acquisitions,
other than Acquisitions meeting the following requirements or otherwise approved
by the Required Holders (each such Acquisition constituting a “Permitted
Acquisition”):
 
(a) no Default or Event of Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Debt in connection
therewith;
 
2

--------------------------------------------------------------------------------


 
(b) after giving effect to such transaction, the aggregate of all Foreign
Subsidiary Investments would not exceed the Permitted Foreign Subsidiary
Investment Amount;
 
(c) in the case of an Acquisition of Capital Stock of an entity, the Acquisition
shall be of at least fifty-one percent (51%) of the Capital Stock of such
entity, and such acquired entity shall be (i) merged with and into the Company
immediately following such Acquisition, with the Company being the surviving
corporation following such merger or (ii) the results of operations of such
entity shall be reported on a consolidated basis with the Company and its
consolidated Subsidiaries;
 
(d) the purchase is consummated pursuant to a negotiated acquisition agreement
on a non-hostile basis;
 
(e) the Company shall deliver to the holders of the Notes a certificate from one
of the Authorized Officers, demonstrating to the satisfaction of the Required
Holders that after giving effect to such Acquisition and the incurrence of any
Debt permitted by Section 10.1 in connection therewith, on a pro forma basis
using historical audited or reviewed unaudited financial statements obtained
from the seller(s) in respect of each such Acquisition as if the Acquisition and
such incurrence of Debt had occurred on the first day of the twelve-month period
ending on the last day of the Company’s most recently completed fiscal quarter,
the Company would have been in compliance with the financial covenants in
Section 10.19 and that an Event of Default has not otherwise occurred;
 
(f) the purchase price for the Acquisition (including the incurrence or
assumption of any Debt in connection therewith) shall not, when aggregated with
the purchase price and such Debt for all other Acquisitions during any rolling
period of twelve consecutive months, exceed without the prior written consent of
the Required Holders the Maximum Acquisition Amount; and
 
(g) the businesses being acquired shall be substantially similar, related or
incidental to, or a logical extension of, the businesses or activities engaged
in by the Company on the date hereof.”
 
Section 1.6. Section 10.15 of the Note Agreement shall be and is hereby amended
in its entirety to read as follows:
 
“Section 10.15.  Hedging Obligations.  The Company shall not and shall not
permit any of its Subsidiaries to enter into any interest rate, commodity or
foreign currency exchange, swap, collar, cap or similar agreements evidencing
Hedging Obligations, other than interest rate, foreign currency or commodity
exchange, swap, collar, cap or similar, agreements entered into by the Company
or any Subsidiary pursuant to which the Company or any Subsidiary has hedged its
actual interest rate, foreign currency or commodity exposure.”
 
Section 1.7. Section 10.17 of the Note Agreement shall be and is hereby amended
in its entirety to read as follows:
 
3

--------------------------------------------------------------------------------


 
“Section 10.17.  Most Favored Lender.  If the Company, or any of its
Subsidiaries, enters into (i) any amendment, restatement, supplement, waiver or
modification to the Bank Credit Agreement (or the documents related to any
extension, refinancing, refunding or renewal thereof) or the 2003 Note Agreement
that amends, restates, supplements or modifies any of the covenants, events of
default or related definitions used in the Bank Credit Agreement (or the
documents related to any extension, refinancing, refunding or renewal thereof)
or in the 2003 Note Agreement or (ii) any document related to any extension,
refinancing, refunding or renewal thereof that includes covenants, events of
default or related definitions, such that , in any case, any of such covenants,
events of default or related definitions are more restrictive than, or in
addition to (the “More Restrictive Provisions”), the covenants, events of
default or related definitions contained in this Agreement, then (a) the Company
will give the holders of the Notes prior written notice thereof, (b) this
Agreement shall be deemed to be automatically amended to add the More
Restrictive Provisions hereto and otherwise afford the holders of the Notes with
the benefit thereof without any action by the Company or any holder of any Note,
provided that the Required Holders may elect in writing not to have any one or
more More Restrictive Provisions added to this Agreement, and (c) the Company
shall, upon the request of the holders of the Notes (i) enter into an amendment
to this Agreement, in form and substance satisfactory to the holders of the
Notes, to evidence the addition of such More Restrictive Provisions (other than
any More Restrictive Provisions that the Required Holders elect in writing to
exclude) to this Agreement for the benefit of holders of the Notes, and (ii)
agree to satisfy any conditions precedent to the effectiveness of such
amendment.”
 
Section 1.8. Section 10.19 of the Note Agreement shall be and is hereby amended
in its entirety to read as follows:
 
“Section 10.19.  Financial Covenants.
 
(a) Minimum Fixed Charge Coverage Ratio.  The Company and its consolidated
Subsidiaries shall maintain a ratio (“Fixed Charge Coverage Ratio”) of:
 
(i) EBITDA during such period, to
 
(ii) the sum of the amounts, without duplication, of (a) Interest Expense during
such period (net of interest income) plus (b) scheduled principal payments of
Debt not incurred under a revolving credit facility excluding, however,
principal payments of the PIK Notes and the 2003 PIK Notes and principal
payments of Withdrawal Liability plus (or minus with respect to tax benefits)
(c) Company’s income tax provision calculated in accordance with GAAP for such
period plus (d) scheduled principal payments of Capital Lease Obligations during
such period,
 
which shall not be less than the applicable ratio set forth below for each
corresponding four (4) fiscal quarter period beginning with the four (4) fiscal
quarter period ending with the end of the applicable fiscal quarter of the
Company set forth below.  As used herein, “Withdrawal Liability” means any
amounts owing by the Company to the Graphic
 
4

--------------------------------------------------------------------------------


 
Communications Union (“GCU”) or a trust or fund or Plan administered by GCU as a
result of the Company terminating its participation in a Supplemental Retirement
and Disability Fund for the Company’s employees at its facility in Minneapolis,
Minnesota, as described in Note 16 to the financial statements contained in the
Company’s Form 10-K for the fiscal year ending December 31, 2008.  In each case,
the Fixed Charge Coverage Ratio shall be determined as of the last day of each
fiscal quarter for the four (4) fiscal quarter period ending on such day (the
“Last Twelve-Month Period”), provided, that the Fixed Charge Coverage Ratio
shall be calculated, with respect to Permitted Acquisitions, on a pro forma
basis using historical audited and reviewed unaudited financial statements
obtained from the seller(s) in such Permitted Acquisition, broken down by fiscal
quarter as if such Permitted Acquisition (including the uses and applications of
proceeds in respect thereof and the Debt incurred in conjunction therewith) had
occurred on the first day of the Last Twelve-Month Period (the “Measurement
Period”) (excluding cost savings), provided such pro forma statements shall be
substantiated by supporting information reasonably acceptable to the Required
Holders.  Interest Expense shall be calculated for the purpose of clause (ii) by
excluding the effect of amortization of deferred financing fees, to the extent
it is an Interest Expense.
 
Last Twelve-Month Period Ending
Minimum Fixed Charge Coverage Ratio
   
March 31, 2010
1.20 to 1.00
June 30, 2010
1.20 to 1.00
September 30, 2010
1.20 to 1.00
December 31, 2010
1.20 to 1.00
March 31, 2011
1.20 to 1.00
June 30, 2011
1.20 to 1.00
September 30, 2011
1.20 to 1.00
December 31, 2011 and the last
day of each fiscal quarter thereafter
ending
1.25 to 1.00

 
(b) Maximum Cash Flow Leverage Ratio.  The Company and its consolidated
Subsidiaries shall not permit the ratio (the “Cash Flow Leverage Ratio”) of (i)
Total Funded Debt to (ii) EBITDA to be greater than the applicable ratio set
forth below for each corresponding four (4) fiscal quarter period ending with
the end of the applicable fiscal quarter of the Company set forth below.  The
Cash Flow Leverage Ratio shall be calculated, in each case, determined as of the
last day of each fiscal quarter based upon (a) for Debt, Debt as of the last day
of each such fiscal quarter; and (b) for EBITDA, the actual amount for Last
Twelve-Month Period, provided, that the Cash Flow Leverage Ratio shall be
calculated, with respect to Permitted Acquisitions, on a pro forma basis using
historical audited and reviewed unaudited financial statements obtained from the
seller(s) in such Permitted Acquisition, broken down by fiscal quarter in the
Company’s reasonable judgment as if such Permitted Acquisition (including the
uses and applications
 
5

--------------------------------------------------------------------------------


 
of proceeds in respect thereof and the Debt incurred in conjunction therewith)
had occurred on the first day of the Measurement Period (excluding cost
savings), provided such pro forma statements shall be substantiated by
supporting information reasonably acceptable to the Required Holders.
 
Last Twelve-Month Period Ending
Maximum Cash Flow Leverage Ratio
March 31, 2010
2.75 to 1.00
June 30, 2010
2.75 to 1.00
September 30, 2010
2.75 to 1.00
December 31, 2010
2.75 to 1.00
March 31, 2011
2.75 to 1.00
June 30, 2011
2.75 to 1.00
September 30, 2011
2.75 to 1.00
December 31, 2011 and the last
 day of each fiscal quarter thereafter
ending
2.50 to 1.00

 
(c) Minimum Consolidated Net Worth. The Company shall not permit its
Consolidated Net Worth at any time to be less than the sum of (a) $181,504,000
plus (b) fifty percent (50%) of Net Income (if positive) calculated separately
for each fiscal quarter commencing with the fiscal quarter ending on December
31, 2009, plus (c) one hundred percent (100%) of the net cash proceeds resulting
from the issuance by the Company of any Capital Stock other than shares of
Capital Stock issued pursuant to employee stock option or ownership plans
commencing with the fiscal quarter ending on December 31, 2009; provided, that,
to the extent that the Company takes a write-down of goodwill or other assets,
if recognized in connection with the sale of the Schawk LA or Cactus divisions
of the Company and related losses, in any fiscal year of the Company, an
aggregate amount of up to $25,000,000 of such write-down and losses shall be
deducted from the Consolidated Net Worth that would otherwise be required to be
maintained pursuant to the terms of this Section 10.19(c).
 
(d) Maximum Capital Expenditures.  The Company will not, nor will it permit any
Subsidiary to, expend, or be committed to expend, in excess of (i) an aggregate
of $18,500,000 for Capital Expenditures of the Company and its Subsidiaries
during any fiscal year of the Company, and (ii) an aggregate of $40,000,000 for
Capital Expenditures of the Company and its Subsidiaries during the period from
the Amendment No. 2 Effective Date to the Revolving Loan Termination Date (as
defined in the Bank Credit Agreement).”
 
Section 1.9. The following Defined Terms in Schedule B to the Note Agreement
shall be and are hereby amended as follows:
 
6

--------------------------------------------------------------------------------


 
“Bank Credit Agreement” means the Amended and Restated Credit Agreement dated as
of January 12, 2010 by and among the Company, certain Subsidiaries of the
Company named therein, JPMorgan Chase Bank, N.A., as agent and collateral agent,
and the other financial institutions party thereto, as amended, restated,
joined, supplemented or otherwise modified from time to time, and any renewals,
extensions or replacements thereof, in each case (x) in accordance with the
terms of Section 10.17 of this Agreement and (y) which constitute the primary
bank credit facility of the Company and its Subsidiaries.
 
“Debt” of a Person means, without duplication, such Person’s (a) obligations for
borrowed money, including, without limitation, subordinated indebtedness, (b)
obligations representing the deferred purchase price of property or services
(other than accounts payable arising in the ordinary course of such Person’s
business payable on terms customary in the trade and other than earn-outs or
other similar forms of contingent purchase prices), (c) obligations, whether or
not assumed, secured by liens on or payable out of the proceeds or production
from property now or hereafter owned or acquired by such Person, (d) obligations
which are evidenced by notes, acceptances, or other instruments, (e) Capital
Lease Obligations, (f) outstanding principal balances (representing securitized
but unliquidated assets) under asset securitization agreements (including,
without limitation, the outstanding principal balance of accounts receivable
under receivables transactions) and (g) the implied debt component of synthetic
leases of which such Person is lessee or any other off-balance sheet financing
arrangements (including, without limitation, any such arrangements giving rise
to any Off-Balance Sheet Liabilities).


“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(a) Net Income, plus (b) Interest Expense to the extent deducted in computing
Net Income, plus (c) charges against income for foreign, federal, state and
local taxes to the extent deducted in computing Net Income, plus (d)
depreciation expense to the extent deducted in computing Net Income, plus (e)
amortization expense, including, without limitation, amortization of goodwill
and other intangible assets to the extent deducted in computing Net Income, plus
(f) acquisition, integration, transformation and restructuring charges incurred
in the first three fiscal quarters of the Company’s 2009 fiscal year and in an
aggregate amount not to exceed $3,000,000, all in accordance with Agreement
Accounting Principles to the extent deducted in computing Net Income, plus (g)
other extraordinary non-cash charges to the extent deducted in computing Net
Income, minus (h) other extraordinary non-cash credits to the extent added in
computing Net Income, plus (i) non-cash expenses related to stock based
compensation to the extent deducted in computing Net Income, plus (j) charges
incurred as a result of impairment of fixed assets, intangible assets and
goodwill, all to the extent deducted in computing Net Income.  EBITDA shall be
calculated on a pro forma basis giving effect to Acquisitions and Asset Sales on
a last twelve (12) months’ basis.
 
“Intercreditor Agreement” means the Second Amended and Restated Intercreditor
Agreement dated as of January 12, 2010 among the Administrative Agent, the
Collateral Agent and the holders of the Notes and the holders of the 2003 Notes,
as
 
7

--------------------------------------------------------------------------------


 
the same may be amended, restated, supplemented or otherwise modified from time
to time.
 
“Interest Expense” means, for any period, the total interest expense of the
Company and its consolidated Subsidiaries, whether paid or accrued (including
the interest component of Capital Leases, commitment fees and fees for stand-by
letters of credit, the discount with respect to asset securitization agreements
and the implied interest component of synthetic leases), all as determined in
conformity with Agreement Accounting Principles.  Interest Expense shall not
include any interest which in accordance with Agreement Accounting Principles
has been capitalized under the PIK Notes and the 2003 PIK Notes.
 
“Permitted Refinancing Debt” means any replacement, renewal, refinancing or
extension of any Debt permitted by this Agreement that (a) does not exceed the
aggregate principal amount (plus accrued interest and any applicable premium and
associated fees and expenses) of the Debt being replaced, renewed, refinanced or
extended, (b) does not have a Weighted Average Life to Maturity at the time of
such replacement, renewal, refinancing or extension that is less than the
Weighted Average Life to Maturity of the Debt being replaced, renewed,
refinanced or extended, (c) does not rank at the time of such replacement,
renewal, refinancing or extension senior to the Debt being replaced, renewed,
refinanced or extended, and (d) does not contain terms (including, without
limitation, terms relating to security, amortization, interest rate, premiums,
fees, covenants, event of default and remedies) materially less favorable to the
Company or to the holders of the Notes than those applicable to the Debt being
replaced, renewed, refinanced or extended.
 
“Pledge and Security Agreement” means that certain Amended and Restated Pledge
and Security Agreement (including any and all supplements thereto) dated as of
January 12, 2010 by and among the Domestic Note Parties and the Collateral
Agent, for the benefit of the Collateral Agent and the other holders of the
Secured Obligations.
 
“2003 Note Agreement” means the Note Purchase Agreement, dated December 23,
2003, between the Company and the Purchasers named in the Purchaser Schedule
attached thereto, as amended through the Amendment No. 2 Effective Date and as
further amended from time to time.
 
Section 1.10. The following shall be added as new definitions in alphabetical
order to the Defined Terms in Schedule B to the Note Agreement:
 
“Amendment No. 2” means that certain Second Amendment to Note Purchase and
Private Shelf Agreement dated as of January 12, 2010 by and among the Company,
each of the holders of the Notes and the other parties a signatory thereto.
 
“Amendment No. 2 Effective Date” shall have the meaning set forth in Section 3
of Amendment No. 2.
 
“Maximum Acquisition Amount” means, for any rolling period of twelve consecutive
months, $50,000,000.
 
8

--------------------------------------------------------------------------------


 
Section 1.11. The following Defined Terms in Schedule B to the Note Agreement
shall be and are hereby deleted in their entirety: “Acceptable Bank Credit
Agreement” and “Normalization Date”.
 
SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Section 2.1. To induce the Noteholders to execute and deliver this Second
Amendment (which representations shall survive the execution and delivery of
this Second Amendment), the Company represents and warrants to the Noteholders
that:
 
(a) this Second Amendment has been duly authorized, executed and delivered by it
and this Second Amendment constitutes the legal, valid and binding obligation,
contract and agreement of the Company enforceable against the Company in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally;
 
(b) the Note Agreement, as amended by this Second Amendment, constitutes the
legal, valid and binding obligation, contract and agreement of the Company
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
or equitable principles relating to or limiting creditors’ rights generally;
 
(c) the execution, delivery and performance by the Company of this Second
Amendment (i) has been duly authorized by all requisite corporate action and, if
required, shareholder action, (ii) does not require the consent or approval of
any governmental or regulatory body or agency, and (iii) will not (A) violate
(1) any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (2) any order of any court or any rule, regulation or
order of any other agency or government binding upon it, or (3) any provision of
any material indenture, agreement or other instrument to which it is a party or
by which its properties or assets are or may be bound, or (B) result in a breach
or constitute (alone or with due notice or lapse of time or both) a default
under any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this Section 2.1(c);
 
(d) as of the date hereof and after giving effect to this Second Amendment, no
Default or Event of Default has occurred which is continuing and no condition
exists which has resulted in, or could reasonably be expected to have, a
Material Adverse Effect;
 
(e) all the representations and warranties contained in Section 5 of the Note
Agreement and in Section 5 of the Guaranty Agreement are true and correct in all
material respects with the same force and effect as if made by the Company and
the Subsidiary Guarantors, respectively, on and as of the date hereof;
 
(f) all Subsidiaries that are required to enter into the Subsidiary Guaranty or
enter into a joinder agreement in respect of the Subsidiary Guaranty pursuant to
Section 9.6 of the Note Agreement have so entered into the Subsidiary Guaranty
or a joinder
 
9

--------------------------------------------------------------------------------


 
agreement in respect of the Subsidiary Guaranty and are listed on the signature
pages to this Second Amendment as Subsidiary Guarantors; and
 
(g) other than as expressly set forth in the Bank Credit Agreement or as
otherwise disclosed by the Company to the Noteholders on or prior to the
Amendment No. 2 Effective Date, neither the Company nor any of its Subsidiaries
on or prior to the Amendment No. 2 Effective Date has paid or agreed to pay, nor
will the Company or any of its Subsidiaries pay or agree to pay on or prior to
the Amendment No. 2 Effective Date, any fees or other compensation to the
Administrative Agent, any Bank Lender or any holder of the 2003 Notes for or
with respect to the Bank Credit Agreement or the 2003 Note Agreement Third
Amendment (other than for the reimbursement of out of pocket expenses in
connection therewith).
 
SECTION 3. CONDITIONS TO EFFECTIVENESS OF THIS SECOND AMENDMENT.
 
Section 3.1. This Second Amendment shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied:
 
(a) executed counterparts of this Second Amendment, duly executed by the Company
and the holders of the Notes, shall have been delivered to the Noteholders;
 
(b) the Company shall have delivered to the Noteholders executed copies of (i)
the Pledge and Security Agreement, (ii) the Bank Credit Agreement, (iii) the
Third Amendment to Note Purchase Agreement dated as of the date hereof among the
Company and the holders of the 2003 Notes (the “2003 Note Agreement Third
Amendment”), and (iv) the Intercreditor Agreement, and all related agreements,
documents and instruments, in each case, in connection therewith, all of which
shall be in form and substance satisfactory to the Noteholders;
 
(c) the Company shall have prepaid the entire aggregate outstanding principal
amount of all PIK Notes, together with accrued interest thereon to the
prepayment date which has not previously been paid by adding such interest to
the principal balance of the PIK Notes;
 
(d) the representations and warranties of the Company set forth in Section 2
hereof are true and correct on and with respect to the date hereof;
 
(e) the Noteholders shall have received the favorable opinion of counsel to the
Company as to the matters set forth in Sections 2.1(a), 2.1(b) and 2.1(c)
hereof, which opinion shall be in form and substance satisfactory to the
Noteholders; and
 
(f) the Company agrees to pay upon demand, the reasonable fees and expenses of
Schiff Hardin LLP, special counsel to the Noteholders, in connection with the
negotiation, preparation, approval, execution and delivery of this Second
Amendment.
 
Upon receipt of all of the foregoing, this Second Amendment shall become
effective (the “Amendment No. 2 Effective Date”).


10

--------------------------------------------------------------------------------


 
SECTION 4. MISCELLANEOUS.
 
Section 4.1. This Second Amendment shall be construed in connection with and as
part of the Note Agreement and, except as modified and expressly amended by this
Second Amendment, all terms, conditions and covenants contained in the Note
Agreement, the Guaranty Agreement and the Notes are hereby ratified and shall be
and remain in full force and effect.
 
Section 4.2. Except as modified and expressly amended by this Second Amendment,
the execution, delivery and effectiveness of this Second Amendment shall not (a)
amend the Note Agreement, the Guaranty Agreement or any Note, (b) operate as a
waiver of any right, power or remedy of any Noteholder, or (c) constitute a
waiver of, or consent to any departure from, any provision of the Note
Agreement, the Guaranty Agreement or any Note at any time.
 
Section 4.3. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Second Amendment
may refer to the Note Agreement without making specific reference to this Second
Amendment but nevertheless all such references shall include this Second
Amendment unless the context otherwise requires.  At all times on and after the
Amendment No. 2 Effective Date, each reference to the Note Agreement in any
other document, instrument or agreement shall mean and be a reference to the
Note Agreement as modified by this Second Amendment.
 
Section 4.4. The descriptive headings of the various Sections or parts of this
Second Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
 
Section 4.5. This Second Amendment shall be governed by and construed in
accordance with the laws of the State of New York excluding choice-of-law
principles of the law of such State that would require the application of the
laws of a jurisdiction other than such State.
 
[Signatures on Following Page]
 
 
11

--------------------------------------------------------------------------------


The execution hereof by you shall constitute a contract between us for the uses
and purposes hereinabove set forth, and this Second Amendment may be executed in
any number of counterparts, each executed counterpart constituting an original,
but all together only one agreement.
 
 
Very truly yours,

 
 
SCHAWK, INC.

 
 
By:
/s/Timothy J. Cunningham________

 
Timothy J. Cunningham

 
Chief Financial Officer

 
Each of the Subsidiary Guarantors hereby (i) consents to the foregoing Second
Amendment and ratifies the amendments contained therein, (ii) ratifies and
reaffirms all of its obligations and liabilities under each Subsidiary Guaranty
(as defined in the Note Agreement referred to in the Second Amendment)
notwithstanding the Second Amendment or otherwise, (iii) confirms that each
Subsidiary Guaranty remains in full force and effect after giving effect to the
Second Amendment, (iv) represents and warrants that there is no defense,
counterclaim or offset of any type or nature under any Subsidiary Guaranty, (v)
agrees that nothing in any Subsidiary Guaranty, the Note Agreement, the Second
Amendment or any other agreement or instrument relating thereto requires the
consent of any Subsidiary Guarantor or shall be deemed to require the consent of
any Subsidiary Guarantor to any future amendment or other modification to the
Note Agreement, and (vi) waives acceptance and notice of acceptance hereof.
 
 
SCHAWK USA, INC.

 
 
 
By:
/s/Timothy J. Cunningham________

 
Timothy J. Cunningham

 
Chief Financial Officer

 
 
SCHAWK WORLDWIDE HOLDINGS INC.

 
 
 
By:
/s/Timothy J. Cunningham________

 
Timothy J. Cunningham

 
Chief Financial Officer

 

--------------------------------------------------------------------------------


 
 
SCHAWK HOLDINGS INC.

 
 
 
By:
/s/Timothy J. Cunningham________

 
Timothy J. Cunningham

 
Chief Financial Officer

 
 
SEVEN SEATTLE, INC.

 
 
 
By:
/s/Timothy J. Cunningham________

 
Timothy J. Cunningham

 
Chief Financial Officer

 
 
SCHAWK LLC

 
 
 
By:
/s/Timothy J. Cunningham________

 
Timothy J. Cunningham

 
Chief Financial Officer

 
 
MIRAMAR EQUIPMENT, INC.

 
 
 
By:
/s/Timothy J. Cunningham________

 
Timothy J. Cunningham

 
Chief Financial Officer

 
 
SCHAWK DIGITAL SOLUTIONS INC.

 
 
 
By:
/s/Timothy J. Cunningham________

 
Timothy J. Cunningham

 
Chief Financial Officer

 
 
KEDZIE AIRCRAFT LLC
 
By:  SCHAWK USA Inc., its sole member

 
 
 
By:
/s/Timothy J. Cunningham________

 
Timothy J. Cunningham

 
Chief Financial Officer

 
 

--------------------------------------------------------------------------------


 
Accepted as of the date first written above.

 
PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 
 
By:
/s/Dianna D. Carr___________________________

 
Name:  Dianna D. Carr

 
Title:    Vice President

 
 
THE PRUDENTIAL INSURANCE CMOPANY OF AMERICA

 
 
By:
/s/Dianna D. Carr___________________________
Vice President



 
 
RGA REINSURANCE COMPANY

 
 
By:
Prudential Private Placement Investors, L.P.
(as Investment Advisor)



 
By:
Prudential Private Placement Investors, Inc.
(as its General Partner)

 
 
By:
/s/Dianna D. Carr___________________________
Vice President





 
 
 